Citation Nr: 9919040	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which held that new and material 
evidence had not been submitted to reopen a claim seeking 
entitlement to service connection for a left eye condition.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a left eye disorder and that new and 
material evidence has been submitted to reopen that 
previously disallowed claim.

After review of the claims file, the Board finds that this 
case is not ready for appellate review.  Further development 
is necessary.

First, the Board finds that the veteran's service dates need 
to be verified.  It is clear that the veteran served on 
active duty in the United States Navy from April 1945 to 
July 1946.  What is not clear is whether or not, and, if so, 
during what time period, the veteran served on active or 
inactive duty for training in the Naval Reserves subsequent 
to his separation from active duty.  This information is 
significant because the veteran was involved in an airplane 
crash on July 31, 1947, and, during both his October 1987 
and June 1997 personal hearings, intimated that he was on 
"active duty for training" at the time of this accident.  
It appears that the veteran was also enrolled in a civilian 
flight training school during this time.  Consequently, it 
is not clear in which "training" the veteran was involved 
during his July 31, 1947, accident.  Despite this confusion, 
the veteran's service personnel records have never been 
obtained and made part of the claims file.

In addition, the Board notes that the veteran, in submitting 
his March 1996 claim, specifically requested that an attempt 
be made by the RO to obtain his service medical records 
under a different, asserted to be correct, service number 
(i.e. [redacted]), as opposed to the one the RO had used in 
the past (i.e. [redacted]).  However, the claims file shows 
that the RO, in its April 1996 request for service medical 
records, again used the latter service number.  Although 
duplicate service medical records were received, the Board 
finds that a search should be conducted under the service 
number specifically requested by the veteran.

Finally, the Board notes that the case law pertaining to new 
and material evidence has recently changed.  Under applicable 
statutory law, "[n]ew and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  The regulations 
pertaining to new and material evidence have been interpreted 
in the case law as requiring a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145  (1991).  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.  Therefore, there is no longer a 
requirement that the new evidence provide a "reasonable 
possibility" of changing the outcome of the case.  However, 
if new and material evidence has been presented, the Board 
must then determine if a claim is well-grounded before it may 
reopen the claim and evaluate it on the merits.  Winters w. 
West, 12 Vet. App. 203  (1999); Elkins v. West, 12 Vet. App. 
209  (1999).

The Board notes that the change in case law pertaining to 
new and material evidence requirements, by itself, does not 
necessarily require a remand by the Board.   See Winters w. 
West, 12 Vet. App. 203  (1999).  However, since the Board 
finds that other additional development of the case is 
needed, supra, it finds that the RO should review its 
September 1996 decision in light of the changes in case law, 
and provide the veteran with an updated Supplemental 
Statement of the Case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify any and all 
dates of active duty for training and/or 
inactive duty for training for the 
veteran's reserve service performed 
subsequent to his separation from active 
duty in July 1946.  The RO should then 
obtain all available service personnel 
records pertaining to all periods of the 
veteran's service.  Copies of any records 
received should be made part of the 
claims folder.

2.  The RO should attempt to obtain any 
available service medical records listed 
under service number [redacted], from the 
National Personnel Records Center in St. 
Louis, Missouri.  Copies of any records 
received should be made part of the 
claims folder.

3.  Thereafter, the RO should review the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a left eye disorder.  It 
is important that this analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1998), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356  (Fed. Cir. 1998), 
and the United States Court of Appeals 
for Veterans Claims' decisions in Winters 
w. West, 12 Vet. App. 203  (1999), and 
Elkins v. West, 12 Vet. App. 209  (1999).

4.  If the benefit requested on appeal 
still remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  The 
RO should ensure that any Supplemental 
Statement of the Case furnished to the 
veteran contains all relevant statutory 
and regulatory provisions that were not 
set forth in the Statement of the Case or 
previous Supplemental Statements of the 
Case, as well as a detailed reasons and 
bases for all decisions reached.  The 
veteran and his representative should be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice.

If the veteran feels that there is additional evidence 
available in support of his claim, he is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



